Miller, Judge.
Convicted of possession of a controlled substance (cocaine), obstruction, and striking a fixed object, Samuel Scott appeals. In his sole enumeration of error, Scott argues that the trial court erred in denying his motion for directed verdict on the charge of possession of a controlled substance with the intent to distribute. Specifically, Scott claims that there was no evidence that he intended to distribute the cocaine.
Although Scott was indicted for possession of a controlled substance with intent to distribute, the jury found him guilty of the lesser offense of possession. “Since [Scott] was found guilty of the lesser included offense of possession of cocaine, the trial court’s *817refusal to grant a directed verdict on the basis that there was no evidence of intention to distribute is moot.” (Citations omitted.) Jones v. State, 213 Ga. App. 11, 12 (1) (444 SE2d 89) (1994); see Matthews v. State, 268 Ga. 798, 803 (5) (493 SE2d 136) (1997).
Decided October 9, 2002.
Darden, Burns & Burns, Jennifer R. Burns, William O. Cox, for appellant.
Spencer Lawton, Jr., District Attorney, Ann M. Elmore, Assistant District Attorney, for appellee.

Judgment affirmed.


Blackburn, C. J., and Johnson, P. J., concur.